Citation Nr: 1502109	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-25 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 30, 2006 for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

A claim of service connection for tinnitus was received on March 30, 2006, and there is no unadjudicated formal or informal claim of service connection for tinnitus prior to this date.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 30, 2006 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), (West 2014); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The instant appeal arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and some of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for tinnitus.  Also, he was afforded a VA examination to assess his tinnitus.

The Veteran has reported that he may have been afforded testing for hearing problems at the VA Medical Center in Shreveport, Louisiana (VAMC Shreveport) while he was being treated at that facility for substance abuse problems in the early 1990s.  The agency of original jurisdiction (AOJ) contacted VAMC Shreveport on numerous occasions and requested all available relevant treatment records dated during the Veteran's periods of hospitalization at that facility in the early 1990s.  VAMC Shreveport responded that a review of its files indicated that there was no record of the Veteran having been treated at that facility.

In a February 2008 letter, the AOJ notified the Veteran of the unavailability of any relevant treatment records from VAMC Shreveport, asked him to submit copies of any such records that were in his possession, and informed him that his claim would be decided based on the evidence of record if additional evidence was not received within 60 days.  He did not respond to the February 2008 letter.  Hence, the Board finds that any further efforts to obtain treatment records from VAMC Shreveport would be futile and VA has no further duty to assist in obtaining any such records.  38 C.F.R. § 3.159(c)(2).

Nevertheless, any VA records of treatment for tinnitus would not be relevant to the effective date issue on appeal because the effective date turns on when the Veteran filed a claim.  There is no indication or allegation that any information contained in any VA treatment records could show that the Veteran filed an earlier claim for benefits with VA.  In this regard, treatment records cannot constitute an original claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).

There is no other reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

The current effective date of service connection for tinnitus is March 30, 2006, the date the Veteran's claim for service connection for tinnitus was received.  The RO denied the claim in an August 2006 rating decision.  A timely notice of disagreement with this decision was received in September 2006, a statement of the case was issued in December 2006, and a timely substantive appeal (VA Form 9) was received in March 2007.  The Board granted the claim of service connection for tinnitus by way of a June 2010 decision and the RO implemented the Board's decision in the July 2010 rating decision, from which the current appeal originates.

In the Veteran's October 2010 notice of disagreement, his representative indicated that an effective date of January 11, 1979 was requested for the grant of service connection for tinnitus.  The Veteran specifically contended on his September 2012 VA Form 9 that an earlier effective date is warranted because he submitted claims pertaining to tinnitus in service (including during his separation examination) and also submitted a claim at VAMC Shreveport in 1992.  

While the Board acknowledges that the Veteran may have reported tinnitus prior to March 30, 2006 (including during service and at VAMC Shreveport in 1992), there is no evidence in the claims file or among his paperless records of any unadjudicated formal or informal claim of service connection for tinnitus prior to March 30, 2006.  In this regard, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Applying this presumption to the instant case, the Board must conclude that if a claim of service connection for tinnitus was actually received by VA prior to March 30, 2006, it would have been date stamped and placed and/or noted in the record.  

In the present case, there is simply no documentation that this occurred.  Hence, the Board does not find that the presumption of regularity has been rebutted by clear evidence to the contrary because without more evidence that a claim of service connection for tinnitus was received prior to March 30, 2006, the evidence of record does not constitute clear evidence to rebut the presumption of regularity.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Neither the Veteran nor his representative have advanced any other specific arguments as to why an earlier effective date is warranted for the grant of service connection for tinnitus.

In sum, the evidence does not support a finding that the Veteran submitted any unadjudicated formal claim of service connection for tinnitus prior to March 30, 2006, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, March 30, 2006 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than March 30, 2006 and the appeal for an earlier effective date for the grant of service connection for tinnitus must be denied.



ORDER

Entitlement to an effective date earlier than March 30, 2006 for the grant of service connection for tinnitus is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


